 
EXHIBIT 10.01
 
ORACLE CORPORATION
EMPLOYEE STOCK PURCHASE PLAN (1992)
As adopted August 24, 1992 and amended to date
 
1.    PURPOSE
 
        This Employee Stock Purchase Plan (the “Plan”) is established to provide
employees of Oracle Corporation, a Delaware corporation (“Oracle”), and
Participating Subsidiaries and Participating Affiliates, as hereinafter defined
(together, the “Company”), with an opportunity to purchase Common Stock, $0.01
par value, of Oracle through accumulated payroll deductions. It is the intention
of Oracle to have the Plan qualify as an “Employee Stock Purchase Plan” under
Section 423 of the Internal Revenue Code of 1986, as amended (the “Code”). The
provisions of the Plan shall, accordingly, be construed so as to extend and
limit participation in a manner consistent with the requirements of that section
of the Code. In addition, this Plan document authorizes the grant of options
under a non-423 plan which do not qualify under Section 423 of the Code pursuant
to rules, procedures or sub-plans adopted by the Company designed to achieve
desired tax or other objectives in particular locations outside the United
States. The term “Plan” used herein applies to both the Section 423 plan and the
non-423 plan.
 
2.    DEFINITIONS
 

 
(a)
 
“Affiliate” means (i) any Subsidiary and (ii) any other entity in which Company
has an equity interest.

 

 
(b)
 
“Board” means the Board of Directors of Oracle or committees appointed by such
Board.

 

 
(c)
 
“Code” means the Internal Revenue Code of 1986, as amended.

 

 
(d)
 
“Common Stock” means the Common Stock, $0.01 par value, of Oracle.

 

 
(e)
 
“Company” means, together, Oracle, Participating Subsidiaries and Participating
Affiliates.

 

 
(f)
 
“Compensation” means all base salary, wages, commissions, overtime, shift
premiums and bonuses, plus draws against commissions.

 

 
(g)
 
“Current Offering Period” has the meaning set forth in Section 6 hereof.

 

 
(h)
 
“Employee” means any person, including an officer, who is customarily employed
for more than twenty (20) hours per week and more than five (5) months in a
calendar year by the Company. In the case of individuals who perform services
for the Company in jurisdictions in which local law prohibits the Company from
discriminating in its granting of benefits on the basis of number of hours
worked, the determination of who is an employee shall be made without regard to
the number of hours worked.



1



--------------------------------------------------------------------------------

 

 
(i)
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

 
(j)
 
“Exercise Date” means the last day of each Offering Period of the Plan.

 

 
(k)
 
“New Exercise Date” has the meaning set forth in Section 18 hereof.

 

 
(l)
 
“1987 Plan” means Oracle’s Employee Stock Purchase Plan (1987), as amended.

 

 
(m)
 
“Offering Date” means the first day of each Offering Period of the Plan.

 

 
(n)
 
“Offering Period” has the meaning set forth in Section 4 hereof.

 

 
(o)
 
“Oracle” means Oracle Corporation, a Delaware corporation.

 

 
(p)
 
“Participating Affiliate” means any Affiliate designated by Oracle as
participating in the Plan for purposes of the grant of options that do not
qualify under Section 423 of the Code pursuant to rules, procedures or sub-plans
adopted by the Board designed to achieve desired tax or other objectives in
particular locations outside the United States.

 

 
(q)
 
“Participating Subsidiaries” means any Subsidiary which has not been excluded by
the Board in its sole discretion as eligible to participate in the Plan.

 

 
(r)
 
“Plan” means this Employee Stock Purchase Plan.

 

 
(s)
 
“Reserves” has the meaning set forth in Section 18 hereof.

 

 
(t)
 
“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, or any
successor provision.

 

 
(u)
 
“Section 16(b)” means Section 16(b) of the Exchange Act, or any successor
provision.

 

 
(v)
 
“Subsidiary” means any corporation (other than Oracle) in an unbroken chain of
corporations beginning with Oracle if, at the time of granting options under the
Plan, each of the corporations (other than the last corporation) in the unbroken
chain owns stock possessing 50% or more of the total combined voting power of
all classes of stock in one of the other corporations in such chain.



2



--------------------------------------------------------------------------------

 
3.    ELIGIBILITY
 
        (a)  Any Employee who shall be employed by the Company on the date his
or her participation in the Plan is effective shall be eligible to participate
in the Plan, subject to limitations imposed by Section 423(b) of the Code,
without regard to paragraph (4) of that section.
 
        (b)  Any provisions of the Plan to the contrary notwithstanding, no
Employee shall be granted an option under the Plan (i) if, immediately after the
grant, such Employee (or any other person whose stock would be attributed to
such Employee pursuant to Section 424(d) of the Code) would own stock and/or
hold outstanding options to purchase stock possessing five percent (5%) or more
of the total combined voting power or value of all classes of stock of Oracle or
of any Subsidiary of Oracle, or (ii) which permits his or her rights to purchase
stock under all employee stock purchase plans of Oracle and its Subsidiaries to
accrue at a rate which exceeds Twenty-Five Thousand Dollars ($25,000) of fair
market value of such stock (determined at the time such option is granted) for
each calendar year in which such option is outstanding at any time.
 
4.    OFFERING PERIODS
 
        The Plan shall be implemented by two offerings during each year of the
Plan, commencing on or about October 1 and April 1 of each year, or as otherwise
determined by the Board, and continuing thereafter for a period of six (6)
months (each, an “Offering Period”). The first Offering Period under the Plan
shall commence on October 1, 1992. The Board shall have the power to change the
duration of Offering Periods (both before and after any such Offering Period has
commenced) with respect to future offerings without stockholder approval. In no
event, however, will any such Offering Period be longer than twenty-seven (27)
months.
 
5.    PARTICIPATION
 
        (a)  An eligible Employee may become a participant in the Plan by
completing a subscription agreement authorizing payroll deductions on the form
provided by the Company (or by following an electronic or other enrollment
process as prescribed by the Board) and filing it no later than the first day of
an applicable Offering Period (or such earlier time as may be set by the
Company’s employee stock services department for administrative purposes) with
(i) the Company’s employee stock services department for eligible Employees
employed by Oracle or (ii) the officer of the applicable Participating
Subsidiary or Participating Affiliate responsible for administering the Plan on
Oracle’s behalf for eligible Employees employed by any such Participating
Subsidiary or Participating Affiliate. Subscription agreements filed by the
participants under the 1987 Plan may be used to satisfy the subscription
agreement requirements of the Plan. Once an Employee becomes a participant in
the Plan, such Employee will automatically participate in successive Offering
Periods until such time as such Employee withdraws from the Plan, and is not
required to file any additional subscription amendments for subsequent Offering
Periods to continue participation in the Plan.



3



--------------------------------------------------------------------------------

 
        (b)  Payroll deductions for a participant shall commence on the first
payday following the Offering Date and shall end on the last payday before the
Exercise Date of the Offering Period to which such authorization is applicable,
unless sooner terminated by the participant as provided in Section 10 or unless
payroll deductions are determined by the Board to not be feasible in countries
outside the United States.
 
6.    PAYROLL DEDUCTIONS
 
        (a)  At the time a participant files his or her subscription agreement,
he or she shall elect to have payroll deductions made on each payday during the
Offering Period in an amount not exceeding ten percent (10%) (or such greater
percentage, as specified by the Board) of the Compensation which he or she
receives on each payday during the Offering Period. If the Board determines that
payroll deductions are not feasible in a particular country outside the United
States, the Board may permit an eligible Employee to participate in the Plan by
an alternative means, such as by check; however, the rate of contributions may
not exceed any whole number percentage of the Employee’s Compensation up to ten
percent (10%) or such greater percentage, as specified by the Board, to apply to
an Offering Period.
 
        (b)  All payroll deductions may be held by Company and commingled with
its other corporate funds (unless otherwise required by local law). No interest
shall be paid or credited to the participant with respect to such payroll
deductions except where required by local law as determined by the Board.
 
        (c)  All payroll deductions made by a participant shall be credited to
his or her account under the Plan. A participant may not make any additional
payments into such account, except as authorized by the Board in countries where
payroll deductions are determined by the Board to not be feasible.
 
        (d)  Unless otherwise specified by the Board, payroll deductions made
with respect to Employees paid in currencies other than U.S. dollars shall be
accumulated in local (non-U.S.) currency and converted to U.S. dollars as of the
Exercise Date.
 
        (e)  A participant may discontinue his or her participation in the Plan
as provided in Section 10, or may increase or decrease the rate of his or her
payroll deductions during the Offering Period by completing and filing with the
Company a new authorization for payroll deduction; provided that the Board may
limit the number of times during any Offering Period that a participant may so
increase or decrease such participant’s deductions. The change in rate shall be
effective on the later of (i) fifteen (15) days or (ii) the first payday after
the Company’s receipt of the new authorization.



4



--------------------------------------------------------------------------------

 
        (f)  Notwithstanding the foregoing, an Employee’s payroll deductions
shall be decreased during any Offering Period to the extent necessary to comply
with Section 423(b)(8) of the Code. Any other provision of the Plan
notwithstanding, no participant shall purchase shares of Common Stock with a
fair market value (measured as of the applicable Offering Date) in excess of the
following limits:
 
        (i)  in the case of shares of Common Stock purchased during an Offering
Period that commenced in the current calendar year (i.e., April 1), the limit
shall be equal to (A) $25,000 minus (B) the fair market value of the shares of
Common Stock attributed to any other purchases by the participant in the current
calendar year (under this Plan and all other employee stock purchase plans of
the Company any parent or Subsidiary of the Company), as determined according to
the rules set forth in Treasury Reg. §1.423-2(i)(3); and
 
        (ii)  in the case of shares of Common Stock purchased during an Offering
Period that commenced in the immediately preceding calendar year (i.e., October
1), the limit shall be equal to (A) $50,000 minus (B) the fair market value of
the shares of Common Stock attributed to any other purchases by the participant
(under this Plan and all other employee stock purchase plans of the Company or
any parent or Subsidiary of the Company) in the current calendar year and in the
immediately preceding calendar year, as determined according to the rules set
forth in Treasury Reg. §1.423-2(i)(3).
 
        (g)  Such limitations set forth in Section 6(f) may be adjusted by the
Board in its discretion to the extent necessary to comply with Section 423 of
the Code.
 
        (h)  In the event payroll deductions are decreased pursuant to Section
6(f) hereof, payroll deductions shall recommence at the rate provided in such
participant’s subscription agreement at the beginning of the first Offering
Period which is scheduled to end in the following calendar year, unless
terminated by the participant as provided in Section 10. At any time, the
Company may withhold from the participant’s Compensation the amount necessary
for the Company to meet applicable withholding obligations, including any
withholding required to make available to the Company any tax deductions or
benefit attributable to sale or early disposition of Common Stock by the
Employee.
 
7.    GRANT OF OPTION
 
        (a)  On the Offering Date of each Offering Period, each eligible
Employee participating in the Plan shall be granted an option to purchase (at
the per share option price) up to a number of shares of Common Stock determined
by dividing such Employee’s payroll deductions or contributions to be
accumulated during such Offering Period by eighty-five percent (85%) of the fair
market value of a share of Common Stock on the Offering Date or on the Exercise
Date, whichever is lower, provided that the number of shares subject to the
option will be limited to 200% of the number of shares determined by dividing
the amount accumulated in the employees’ payroll deductions/contribution account
by 85% of the fair market value of a share of Common Stock on the Offering Date,
subject to the limitations set forth in Sections 3(b) and 11 hereof. The fair
market value of a share of Common Stock shall be determined as provided in
Section 7(b) hereof.



5



--------------------------------------------------------------------------------

 
        (b)  The option price per share of the shares offered in a given
Offering Period shall be the lower of: (i) 85% of the fair market value of a
share of the Common Stock on the Offering Date; or (ii) 85% of the fair market
value of a share of the Common Stock on the Exercise Date. The fair market value
of Common Stock on a given date shall be the closing price from the previous
day’s trading on the Nasdaq National Market.
 
8.    EXERCISE OPTION
 
        Unless a participant withdraws from the Plan as provided in Section 10,
his or her option for the purchase of shares will be exercised automatically on
the Exercise Date of the Offering Period and the maximum number of full shares
subject to option will be purchased for him or her at the applicable option
price with the accumulated payroll deductions or contributions in his or her
account. During his or her lifetime, a participant’s option to purchase shares
hereunder is exercisable only by him or her.
 
9.    DELIVERY
 
        As promptly as practicable after the Exercise Date of each Offering
Period, the Company shall arrange for the electronic delivery to each
participant, as appropriate, of the shares purchased upon exercise of his or her
option. Beginning with the Offering Period that begins April 1, 1999 and ends
September 30, 1999, any cash remaining to the credit of a participant’s account
under the Plan or under the 1987 Plan after a purchase by him or her of shares
at the termination of each Offering Period under the Plan or under the 1987 Plan
which is insufficient to purchase a full share of Common Stock, will be
refunded, without interest, to him or her as soon as practicable. In the event
that insufficient shares of Common Stock are available under the Plan for
delivery to all participants in an Offering Period for shares of Common Stock
representing a full allocation of all payroll deductions or contributions for
such Offering Period, the Board, in its discretion, may authorize either (i) the
delivery of shares of Common Stock representing a pro rata allocation of the
shares remaining available for distribution and the return of cash remaining in
each participant’s payroll deduction account in accordance with Section 11, or
(ii) an increase in the number of shares that may be issued under the Plan
subject to stockholder approval, and, in such event, the option price applicable
to such shares shall be for purposes of Section 7(b) the option price for such
Offering Period, and the Company shall deliver to participants such shares as
set forth in Sections 7, 8, and 9, after approval of the stockholders of Oracle
has been obtained in accordance with Section 21. If the stockholders of Oracle
vote against any such proposed increase, Oracle shall make a pro rata allocation
of the shares available for distribution and return cash remaining in each
participant’s payroll deduction or contribution account, without interest unless
required by local law as determined by the Board. The Board also may return cash
remaining in each participant’s payroll deduction or contribution account if a
purchase of shares will not occur because the Board determines such purchase is
not feasible or that the conditions for the issuance of shares have not been
met.



6



--------------------------------------------------------------------------------

 
10.    WITHDRAWAL: TERMINATION OF EMPLOYMENT
 
        (a)  A participant may withdraw all but not less than all the payroll
deductions credited to his or her account under the Plan at any time prior to
the Exercise Date of the Offering Period by returning to the Company an
enrollment form indicating such withdrawal prior to the fifteenth (15th) day of
the last month of the Offering Period. If such form is received by the Company
before such date, all of the participant’s payroll deductions credited to his or
her account will be refunded, without interest (except where required by local
law as determined by the Board), to him or her as soon as practicable, his or
her option for the Current Offering Period will be automatically terminated, and
no further payroll deductions for the purchase of shares will be made during the
Offering Period. If such form is received by the Company after such date, the
participant’s payroll deductions credited to his or her account will be used to
purchase stock on the next Exercise Date and his or her participation will end
at the beginning of the next Offering Period.
 
        (b)  In the event that a participant’s employment terminates for any
reason (including death, disability, or retirement), or if a participant becomes
ineligible to participate in the Plan, in either case, on or prior to the
fifteenth (15th) day of the last month of an Offering Period, the payroll
deductions credited to his or her account will be returned promptly and without
interest (except where required by local law as determined by the Board) to him
or her or, in the case of his or her death, to the executor or administrator of
the estate of the participant, and his or her option automatically will be
terminated. In the event that a participant’s employment terminates for any
reason or a participant becomes ineligible to participate in the Plan after such
date, the participant’s payroll deductions credited to his or her account will
be used to purchase stock on the Exercise Date for that Offering Period and his
or her participation will end at the beginning of the next Offering Period.
 
        (c)  In the event an Employee fails to remain an Employee during the
entire Offering Period, he or she will be deemed to have elected to withdraw
from the Plan and the payroll deductions credited to his or her account will be
returned to him or her promptly and without interest (except where required by
local law as determined by the Board) and his or her option terminated.
 
        (d)  In the event that an Employee takes an unpaid leave of absence, his
or her payroll deductions shall automatically cease (and no additional
contributions to the Plan may be made unless participation is required by local
law while on unpaid leave); any amounts remaining in his or her payroll
deduction account shall be used to purchase stock on the next Exercise Date.
Paid leaves of absence shall have no effect an Employee’s participation in the
Plan.



7



--------------------------------------------------------------------------------

 
        (e)  A participant’s withdrawal from an offering will not have any
effect upon his or her eligibility to participate in a succeeding Offering
Period, or in any similar plan period, which may hereafter be adopted by the
Company.
 
        (f)  The Board may specify a date prior to each Exercise Date, which
date will be no more than thirty (30) days prior to such Exercise Date, after
which a participant may not withdraw for any reason.
 
11.    STOCK
 
        (a)  The maximum number of shares of Common Stock which shall be made
available for sale under the Plan shall be 405,000,000 shares (plus any shares
available under the 1987 Plan as of September 30, 1992) subject to adjustment
upon changes in capitalization of Oracle as provided in Section 18. If the total
number of shares which would otherwise be subject to options granted pursuant to
Section 7(a) hereof on the Offering Date of an Offering Period exceeds the
number of shares then available under the Plan (after deduction of all shares
for which options have been exercised or are then outstanding), Oracle shall
make a pro rata allocation of the shares remaining available for option grant,
unless before or after such Offering Date the Board authorizes an increase in
the number of shares that may be issued under the Plan for such Offering Period
pursuant to Section 9. In the event of a pro rata allocation of shares, the
Company shall give written notice of such reduction of the number of shares
subject to the option to each Employee affected thereby and, at the discretion
of the Board, shall terminate or reduce payroll deductions before the Exercise
Date if the Board has determined that insufficient shares are available for a
full allocation. Any cash remaining in a participant’s payroll
deduction/contribution account due to an insufficient number of shares remaining
in the Plan for distribution to all participating Employees shall be returned to
him or her as soon as administratively feasible.
 
        (b)  The participant will have no interest or voting right in shares
covered by his or her option until such option has been exercised.
 
        (c)  Shares to be delivered to a participant under the Plan will be
registered in the name of the participant.
 
12.    ADMINISTRATION
 
        (a)  The Plan shall be administered by the Board or a committee
appointed by the Board. The Board or its committee shall have full and exclusive
discretionary authority to construe, interpret and apply the terms of the Plan,
to determine eligibility and to adjudicate all disputed claims filed under the
Plan. The Board’s discretionary authority under the Plan shall include, without
limitation, the authority to change the Offering Periods, limit the frequency
and/or number of changes in the amount withheld during Offering Periods,
establish the exchange ratio applicable to amounts with-held in a currency other
than United States dollars, permit payroll withholding in excess of the amount
designated by a participant in order to adjust for delays or mistakes in the
Company’s processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Common Stock
for each participant properly correspond with amounts withheld from the
participant’s Compensation, and establish such other limitations or procedures
as the Board determines in its sole discretion advisable. Every finding,
decision and determination made by the Board shall, to the full extent permitted
by law, be final and binding upon all parties. Members of the Board who are
eligible Employees are permitted to participate in the Plan except to the extent
limited by Subsection (b) of this Section 12. All references in this Plan to the
Board shall mean the committee(s) appointed by the Board, if any.



8



--------------------------------------------------------------------------------

 
        (b)  Notwithstanding the provisions of Subsection (a) of this Section
12, in the event that Rule 16b-3 promulgated under the Exchange Act or any
successor provision (“Rule 16b-3”) provides specific requirements for the
administrators of plans of this type, and the Board determines that compliance
with such provisions is reasonable, the Plan (or, if permitted by Rule 16b-3,
transactions in the Plan by persons who are subject to Section 16(b) of the
Exchange Act (“Section 16(b)”)) shall be administered only by such a body and in
such a manner as shall comply with the applicable requirements of Rule 16b-3.
Unless permitted by Rule 16b-3, no discretion concerning decisions regarding the
Plan (or, if permitted by Rule 16b-3, transactions in the Plan by persons who
are subject to Section 16(b)) shall be afforded to any committee or person that
is not “disinterested” as such term is defined in Rule 16b-3.
 
13.    TRANSFERABILITY
 
        Neither payroll deductions credited to a participant’s account nor any
rights with regard to the exercise of an option or to receive shares under the
Plan may be assigned, transferred, pledged or otherwise disposed of in any way
(other than by will, the laws of descent and distribution) by the participant.
Any such attempt at assignment, transfer, pledge or other disposition shall be
without effect, except that the Company may treat such act as an election to
withdraw funds in accordance with Section 10.
 
14.    USE OF FUNDS
 
        All payroll deductions received or held by the Company under the Plan
may be used by the Company for any corporate purpose, and the Company shall not
be obligated to segregate such payroll deductions unless required by local law.
 
15.    REPORTS
 
        Individual accounts will be maintained for each participant in the Plan.
Statements of account will be available at the Plan broker to participating
Employees as soon as practicable following the Exercise Date, which statements
will set forth the amounts of payroll deductions/contributions, the number of
shares purchased, the per share purchase price and the remaining cash balance,
if any.



9



--------------------------------------------------------------------------------

 
16.    EQUAL RIGHTS AND PRIVILEGES
 
        All eligible Employees participation in the Code Section 423 plan shall
have equal rights and privileges with respect to the Plan so that the Plan
qualifies as an “employee stock purchase plan” within the meaning of Section 423
or any successor provision of the Code and the related regulations. Any
provision of the Plan which, is intended to be part of the Code Section 423 plan
and is inconsistent with Section 423 or any successor provision of the Code
shall without further act or amendment by the Company or the Board be reformed
to comply with the requirements of Section 423. This Section 16 shall take
precedence over all other provisions in the Plan with respect to the Section 423
plan, but shall not prevent the grant of options under a non-423 plan which do
not qualify under Section 423 of the Code pursuant to rules, procedures or
sub-plans adopted by the Board designed to achieve desired tax or other
objectives in particular locations outside the United States as described in
Section 23 herein.
 
17.    APPLICABLE LAW
 
        The Plan shall be governed by the substantive laws (excluding the
conflict of laws rules) of the State of California.
 
18.
 
ADJUSTMENTS UPON CHANGES IN CAPITALIZATION, DISSOLUTION, MERGER OR ASSET SALE

 
        (a)  Subject to any required action by the stockholders of Oracle, the
number of shares of Common Stock covered by each option under the Plan which has
not yet been exercised and the number of shares of Common Stock which have been
authorized for issuance under the Plan, but have not yet been placed under
option (collectively, the “Reserves”) as well as the price per share of Common
Stock covered by each option under the Plan which has not yet been exercised,
shall be proportionately adjusted for any increase or decrease in the number of
issued shares of Common Stock resulting from a stock split, reverse stock split,
combination or reclassification of the Common Stock, or the payment of a
dividend payable in shares of Oracle’s capital stock (but only on the Common
Stock) or any other increase or decrease in the number of shares of Common Stock
effected without receipt of consideration by Oracle; provided, however, that
conversion of any convertible securities of Oracle shall not be deemed to have
been “effected without receipt of consideration.” Such adjustment shall be made
by the Board, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issue by Oracle of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares of Common Stock subject to an option. The Board
may, if it so determines in the exercise of its sole discretion, make provision
for adjusting the Reserves, as well as the price per share of Common Stock
covered by each outstanding option, in the event Oracle effects one or more
reorganizations, recapitalizations, rights offerings or other increases or
reductions of shares of its outstanding Common Stock.



10



--------------------------------------------------------------------------------

 
        (b)  In the event of the proposed dissolution or liquidation of Oracle,
the Offering Period will terminate immediately prior to the consummation of such
proposed dissolution or liquidation, unless otherwise provided by the Board, and
the Company shall return to each participant, to the extent permitted by law,
any amounts without interest (unless required by local law as determined by the
Board) remaining in his or her payroll deduction account.
 
        (c)  In the event of a proposed sale of all or substantially all of the
assets of Oracle, or the merger of Oracle with or into another corporation, each
option under the Plan shall be assumed or an equivalent option shall be
substituted by such successor corporation or a parent or subsidiary of such
successor corporation, unless the Board determines, in the exercise of its sole
discretion and in lieu of such assumption or substitution to shorten an Offering
Period then in progress by setting a new Exercise Date (the “New Exercise
Date”). If the Board shortens the Offering Period then in progress in lieu of
assumption or substitution in the event of a merger or sale of assets, the Board
shall notify each participant in writing, at least ten (10) days prior to the
New Exercise Date, that the Exercise Date for his or her option has been changed
to the New Exercise Date and that his or her option will be exercised
automatically on the New Exercise Date, unless prior to such date he or she has
withdrawn from the Offering Period as provided in Section 10. For purposes of
this Section, an option granted under the Plan shall be deemed to be assumed if,
following the sale of assets or merger, the option confers the right to
purchase, for each share of Common Stock subject to the option immediately prior
to the sale of assets or merger, the consideration (whether stock, cash or other
securities or property) received in the sale of assets or merger by holders of
Common Stock for each share of Common Stock held on the effective date of the
transaction (and if such holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
shares of Common Stock); provided, however, that if such consideration received
in the sale of assets or merger was not solely common stock of the successor
corporation or its parent (as defined in Section 424(e) of the Code), the Board
may, with the consent of the successor corporation, provide for the
consideration to be received upon exercise of the option to be solely common
stock of the successor corporation or its parent equal in fair market value to
the per share consideration received by holders of Common Stock as a result of
the sale of assets or merger.
 
19.    AMENDMENT, SUSPENSION OR TERMINATION OF PLAN
 
        The Board may at any time and for any reason terminate, suspend or amend
the Plan. Except as provided in Section 18, no such termination can affect
options previously granted, provided that an Offering Period may be terminated
by the Board on any Exercise Date if the Board determines that the termination
of the Plan is in the best interests of the Company and its stockholders. Except
as provided in Section 18, no amendment may make any change in any option
theretofore granted which adversely affects the rights of any participant
without the consent of the participant, except to the extent as may be necessary
to qualify the Plan as an employee stock purchase plan pursuant to Code Section
423 or to comply with any applicable law, regulation or rule.



11



--------------------------------------------------------------------------------

 
20.    NOTICES
 
        All notices or other communications by a participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.
 
21.    STOCKHOLDER APPROVAL
 
        The Plan shall become effective upon the earlier to occur of its
adoption by the Board or its approval by the stockholders of Oracle. If
stockholder approval of the Plan is not obtained prior to the Exercise Date for
the first Offering Period under the Plan, all options previously granted under
the Plan shall terminate on the Exercise Date and all amounts accrued in each
participant’s account shall be refunded promptly, without interest, to each
participant. Whenever stockholder approval is sought under the Plan, either for
its initial approval or for a subsequent amendment, it may be obtained in any
manner permitted by applicable corporate law. If stockholder approval is
required under the Code for an amendment to the Plan adopted or proposed to be
adopted by the Board, such stockholder approval shall be obtained in any manner
and within the time periods required by the Code. The Board, in its discretion,
also may obtain stockholder approval for any amendment to the Plan adopted by or
proposed to be adopted by the Board to the extent desirable to maintain
compliance with Rule 16b-3.
 
22.    CONDITIONS UPON ISSUANCE OF SHARES
 
        Shares shall not be issued with respect to an option unless the exercise
of such option and the issuance and delivery of such shares pursuant thereto
shall comply with all applicable provisions of law, domestic or foreign,
including, without limitation, the Securities Act of 1933, as amended, the
Exchange Act, the rules and regulations promulgated thereunder, and the
requirements of any stock exchange upon which the shares may then be listed, and
shall be further subject to the approval of counsel for the Company with respect
to such compliance. As a condition to the exercise of an option, the Company may
require the person exercising such option to represent and warrant at the time
of any such exercise that the shares are being purchased only for investment and
without any present intention to sell or distribute such shares if, in the
opinion of counsel for the Company, such a representation is required by any of
the aforementioned applicable provisions of law.
 
23.    RULES FOR FOREIGN JURISDICTIONS
 
        (a)  Notwithstanding any provision to the contrary in this Plan, the
Board may adopt rules or procedures relating to the operation and administration
of the Plan to accommodate the specific requirements of local laws and
procedures. Without limiting the generality of the foregoing, the Board is
specifically authorized to adopt rules and procedures regarding the definition
of Compensation, handling of payroll deductions, making of contributions to the
Plan in forms other than payroll deductions, establishment of bank or trust
accounts to hold payroll deductions, payment of interest, conversion of local
currency, obligations to pay payroll tax, withholding procedures and delivery of
shares which vary with local requirements.



12



--------------------------------------------------------------------------------

 
        (b)  The Board may also adopt rules, procedures or sub-plans applicable
to particular Participating Subsidiaries or Participating Affiliates or
locations, which sub-plans may be designed to be outside the scope of Code
Section 423. The rules of such sub-plans may take precedence over other
provisions of this Plan, with the exception of Sections 11 and 21, but unless
otherwise superseded by the terms of such sub-plan, the provisions of this Plan
shall govern the operation of such sub-plan. To the extent inconsistent with the
requirements of Code Section 423, such sub-plans shall be considered part of the
non-423 Plan, and the options granted thereunder shall not be considered to
comply with Section 423.



13